PER CURIAM.
We accepted jurisdiction to review Department of Transportation v. Robbins, 700 So.2d 782 (Fla. 5th DCA 1997), in order to resolve what appeared to be express and direct conflict with Travieso v. Travieso, 474 So.2d 1184 (Fla.1985), Stokus v. Phillips, 651 So.2d 1244 (Fla. 2d DCA 1995), and Straus v. Morton F. Plant Hospital Foundation, Inc., 478 So.2d 472 (Fla. 2d DCA 1985). See Art. V, § 3(b)(3), Fla. Const. However, upon closer examination, we find no conflict and that review was improvidently granted. Accordingly, we dismiss the petition.
It is so ordered.
HARDING, C.J., and OVERTON, SHAW, KOGAN, WELLS, ANSTEAD and PARIENTE, JJ., concur.